Citation Nr: 1419258	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-47 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service from August 1968 to April 1970 and was awarded the Combat Infantryman Badge and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts granted service connection for PTSD and evaluated the disability as 50 percent disabling and also denied entitlement to a total disability rating based on individual unemployability due to service-connected disability. 

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Boston RO.  The transcript from that hearing has been associated with the claims file and reviewed. 

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.


FINDINGS OF FACT

1.  Since December 15, 2006, the effective date of the award of service connection, the Veteran has essentially been unable to demonstrably maintain employment, more nearly approximating that of total occupational impairment, along with significant social impairment due to PTSD 

2.  As a 100 percent schedular disability rating is assigned for service-connected PTSD throughout the entire appeal period from December 15, 2006, there remain no questions of law or fact to be decided regarding TDIU. 
CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 100 percent rating for the service-connected PTSD have been more nearly approximated since December 15, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The assignment of a 100 percent schedular evaluation for the PTSD in this case renders the TDIU appeal moot.  38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board is granting a 100 percent rating for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this case.

Law and Analysis - PTSD

In the current appeal, the Veteran contends that his service-connected PTSD is more disabling than is reflected in the current 50 percent disability rating.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation [38 C.F.R. §§ 4.2 , 4.41], the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

As noted previously, service connection for PTSD was established by a September 2007 rating decision, which assigned a 50 percent disability rating under DC 9411, effective December 15, 2006.  The Veteran appealed the initial evaluation assigned.  

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In evaluating the severity of the Veteran's PTSD, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.  Upon review of the evidence of record, the Board finds that the Veteran's PTSD has increased in severity during the appeal period, as evidenced by the exacerbation in symptoms documented during VA examination in February 2007 and outpatient treatment in May 2009 and some decrease in the Veteran's overall level of functioning.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence relevant to the severity of the Veteran's service-connected PTSD includes, in addition to his assertions of increased psychiatric symptomatology, VA clinical records, and a VA examination report.  Notably, there are clinical findings contained in these records that lend some support to an award of a 100 percent disability rating.

The current 50 percent evaluation is based in part on a February 2007 VA examination to determine whether the Veteran was entitled to service connection for PTSD.  At that time, he exhibited classic PTSD symptoms of combat nightmares passive suicidal ideation, episodes of intense anxiety, insomnia, and intrusive memories.  In terms of his relationships with others, the Veteran had been divorced since 2002 after 33 years of marriage, but currently lived with a significant other for the last year and a half.  He had been employed as a mortgage broker for various companies, including one stint for 19 years.  That organization was bought out by another and subsequently declared bankruptcy in 1993.  Between 1993 and 2002, the Veteran worked for at least 10 different mortgage companies, but was laid off from all of them.  He has been unemployed since April 2002.  He was considered to have moderately severe PTSD.  While the examiner did not specifically conclude that PTSD alone accounted for the Veteran's unemployment, he nevertheless assigned a Global Assessment of Functioning (GAF) score of 48, which is consistent with an inability to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV) at 46-47.  

The remaining VA medical records indicate that the Veteran received ongoing treatment and participated in group therapy for his PTSD.  Noted symptomatology included chronic depression, continued insomnia, combat nightmares, intrusive thoughts, flashbacks, hyperactivity to loud noises, occasional fleeting passive suicidal thoughts, exaggerated startle response, avoidance, anger outbursts, hypervigilence, and poor concentration.  Most recently, in May 2009, the Veteran's GAF was assessed as 42.  This lower GAF score suggests a greater level of impairment than is contemplated by the current 50 percent rating. 

The Board acknowledges that the medical evidence of record may not reflect that the Veteran experiences all of the symptoms associated with the 100 percent schedular rating for the entire appeal period.  However, after review of the evidence for the entire appeal period, including lay testimony, the Board finds that the severity of the Veteran's PTSD symptoms, and the effect of these symptoms on his social life and particularly his work situation, more nearly approximate total occupational and social impairment, which is the level of impairment contemplated by a 100 percent rating.  See Mauerhan, supra.  

Accordingly, resolving all doubt in the Veteran's favor, a 100 percent rating is granted, effective December 15, 2006 (the effective date of the award of service connection and date of his claim).  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  

Law and Analysis - TDIU

The Veteran contends that his service-connected PTSD renders him unemployable and that he is therefore entitled to a TDIU.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).

Here, the Veteran's TDIU claim is rendered moot because, in this decision, the Board is granting a 100 percent schedular rating for PTSD effective during the entire period of his claim that is from December 15, 2006.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU based on the same service-connected disability for the same period). 

In view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

The facts in this Veteran's case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent ("less than total") schedular disability rating for PTSD had been granted at the time a TDIU claim was filed.  In that case, the appellant was not in receipt of a 100 percent schedular rating at the time he filed his claim.  In the current case, the claim for service connection for PTSD was received on December 15, 2006, and an informal TDIU claim was received at the same time (with formal claim received in May 2008).  The Veteran was in receipt of a total (100 percent) schedular rating for the entire TDIU claim period, once the 100 percent schedular rating for PTSD was granted and an effective date December 15, 2006 was assigned.  The TDIU claim is clearly be moot, as such award for TDIU may only be considered, by regulation, "where the schedular rating is less than total." 38 C.F.R. § 4.14(a).

In November 2009, the VA General Counsel interpreted that the logic of Bradley suggested that, if a veteran had a total schedular rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating (100 percent schedular) and award special monthly compensation if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  The Veteran's case currently on appeal is factually distinguished from even the logical extension of Bradley indicated by the VA General Counsel because neither the Veteran nor the evidence has subsequently suggested the award of TDIU based on a separate service-connected disability (other than PTSD).  Here the Veteran's only other service connected disabilities are tinnitus rated as 10 percent disabling as well as residuals of shrapnel wound to the right buttock and an appendectomy scar, both rated as noncompensable.  There is simply no suggestion in the claims file that these disabilities interfere in any way with the Veteran's employability.  

For these reasons, the Board finds that the TDIU claim was rendered moot by the grant of a 100 percent disability rating PTSD for the entire period of appeal from December 15, 2006, which is also the entire period of the TDIU claim.  As a result there are no remaining of questions of law or fact to be decided regarding TDIU.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

A 100 percent rating for PTSD is granted, effective December 15, 2006, subject to regulations applicable to the payment of monetary benefits.

The issue of entitlement to a TDIU is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


